Determination of the State Liquor Authority suspending petitioner’s restaurant liquor license for a period of 10 days, unanimously annulled, on the law, without costs or disbursements and the charges dismissed. In our view there was no substantive evidence to sustain the determination that petitioner violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law (suffering or permitting licensed premises to become disorderly). The evidence seeking to tie the licensee with the single alleged act of solicitation totally fails to establish knowledge by the licensee or even to show circumstances such that the licensee should have known of the alleged occurrence (Matter of Cat & Fiddle v. State Liq. Auth., 24 A D 2d 758). Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.